In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-08-305 CV

____________________


IN RE FREDERICK JOHN BRUNDRETTE, INDIVIDUALLY,

AS TRUSTEE OF THE BRUNDRETTE FAMILY TRUST,

AND AS OFFICER/PRESIDENT OF F.J.B. CONSTRUCTION, INC.




Original Proceeding



MEMORANDUM OPINION

 
	Frederick John Brundrette, Individually, as Trustee of the Brundrette Family Trust,
and as Officer and President of F.J.B. Construction, Inc., filed a petition for writ of
mandamus in which he contends the trial court abused its discretion when it entered an order,
pending a trial on the merits, that removed him as trustee of the Brundrette Family Trust, the
majority shareholder of F.J.B. Construction, Inc.
	Mandamus will issue only to correct a clear abuse of discretion or violation of a duty
imposed by law when that abuse cannot be remedied by appeal.  In re Prudential Ins. Co. of
Am., 148 S.W.3d 124, 135-36 (Tex. 2004); Walker v. Packer, 827 S.W.2d 833, 839 (Tex.
1992).  Under the Texas Property Code, a trial court has broad authority to remove a trustee
of a trust.  See Tex. Prop. Code Ann. § 113.082(a)(1), (4) (Vernon 2007).  In this case, the
trial court heard evidence relevant to the statutory grounds that permit a trial court to remove
a trustee.  See id.  After viewing the mandamus record and petition, we conclude that the
relator has not demonstrated an abuse of discretion by the trial court for which there is no
adequate remedy by appeal.  Accordingly, we lift our stay ordered on July 11, 2008, and deny
the petition for writ of mandamus.
	PETITION DENIED.

								PER CURIAM


Opinion Delivered July 17, 2008

Before McKeithen, C.J., Gaultney and Horton, JJ.